             Case 20-33918 Document 14 Filed in TXSB on 08/03/20 Page 1 of 11




                         IN THE UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                      )
    In re:                                                            )   Chapter 11
                                                                      )
    BENEVIS CORP., et al.1                                            )   Case No. 20-33918 (MI)
                                                                      )
                              Debtors.                                )   (Joint Administration Requested)
                                                                      )   (Emergency Hearing Requested)

       DEBTORS’ FIRST OMNIBUS MOTION FOR ENTRY OF AN ORDER
     (I) AUTHORIZING AND APPROVING THE REJECTION OF CERTAIN
UNEXPIRED LEASES OF NON-RESIDENTIAL REAL PROPERTY AND EXECUTORY
CONTRACTS AS OF THE PETITION DATE AND (II) GRANTING RELATED RELIEF


             THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT YOU. IF YOU OPPOSE
             THE MOTION, YOU SHOULD IMMEDIATELY CONTACT THE MOVING PARTY TO RESOLVE
             THE DISPUTE. IF YOU AND THE MOVING PARTY CANNOT AGREE, YOU MUST FILE A
             RESPONSE AND SEND A COPY TO THE MOVING PARTY. YOU MUST FILE AND SERVE YOUR
             RESPONSE WITHIN 21 DAYS OF THE DATE THIS WAS SERVED ON YOU. YOUR RESPONSE
             MUST STATE WHY THE MOTION SHOULD NOT BE GRANTED. IF YOU DO NOT FILE A
             TIMELY RESPONSE, THE RELIEF MAY BE GRANTED WITHOUT FURTHER NOTICE TO YOU.
             IF YOU OPPOSE THE MOTION AND HAVE NOT REACHED AN AGREEMENT, YOU MUST
             ATTEND THE HEARING. UNLESS THE PARTIES AGREE OTHERWISE, THE COURT MAY
             CONSIDER EVIDENCE AT THE HEARING AND MAY DECIDE THE MOTION AT THE
             HEARING.

             REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEY.


             PARTIES RECEIVING THIS MOTION SHOULD LOCATE THEIR RESPECTIVE NAMES AND
             LEASES OR CONTRACTS ON THE LIST OF REJECTED LEASES ON SCHEDULE 1 TO THE
             ORDER OF LEASES OR THE LIST OF REJECTED CONTRACTS ON SCHEDULE 2 TO THE
             ORDER.

             The above-captioned debtors and debtors in possession (collectively, the “Debtors”) state

as follows in support of this motion (this “Motion”):




1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, as follows: Benevis Corp. (0242); LT Smile Corporation (2818); Benevis Holding Corp. (0222); Benevis
      Affiliates, LLC (7420); Benevis, LLC (5524); Benevis Informatics, LLC (7833). The address of the Debtors’
      headquarters is 1090 Northchase Parkway S.E., Suite 150, Marietta, GA 30067.
         Case 20-33918 Document 14 Filed in TXSB on 08/03/20 Page 2 of 11




                                           Relief Requested

        1.       In an effort to preserve and maximize the value of their estates, the Debtors seek

entry of an order, substantially in the form attached hereto (the “Order”): (a) authorizing the

Debtors to reject certain unexpired leases of non-residential real property listed on Schedule 1 to

the Order (collectively, the “Rejected Leases”) and executory contracts listed on Schedule 2 to the

Order (collectively, the “Rejected Contracts”) effective as of the Petition Date (the “Effective

Rejection Date”); and (b) granting related relief, including permitting the Debtors to abandon

certain personal property located on the premises associated with the Rejected Leases (the

“Personal Property”).

                                       Jurisdiction and Venue

        2.       The United States Bankruptcy Court for the Southern District of Texas

(the “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. § 1334. This is a core

proceeding pursuant to 28 U.S.C. § 157(b). The Debtors confirm their consent, pursuant to rule

7008 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), to the entry of a

final order by the Court.

        3.       Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

        4.       The bases for the relief requested herein are sections 105(a), 365(a), and 554 of title

11 of the United States Code (the “Bankruptcy Code”), Bankruptcy Rules 6004, 6006, 6007, and

rule 9013-1(b) of the Bankruptcy Local Rules for the Southern District of Texas (the “Bankruptcy

Local Rules”).

                                             Background

        5.       On the date hereof (the “Petition Date”), each Debtor filed a voluntary petition for

relief under chapter 11 of the Bankruptcy Code. The Debtors continue to manage and operate their

business as debtors-in-possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.
                                                2

26221479v.7 157310/00001
         Case 20-33918 Document 14 Filed in TXSB on 08/03/20 Page 3 of 11




As of the date hereof, no party has requested the appointment of a trustee or examiner in these

Chapter 11 Cases, and no committee has been appointed under section 1102 or the Bankruptcy

Code.

        6.       The Debtors make up a leading Dental Support Organization that provides non-

clinical business support services to 150+ dental offices in 16 states and the District of Columbia.

These supported dental offices (the “PCs”) treat over 2 million patients annually. The PCs offer

patients general dentistry and specialty care, including orthodontics and oral surgery to the

pediatric Medicaid and commercial payor markets. The Debtors filed these chapter 11 cases to sell

substantially all of their assets and wind down their business.

        7.       A detailed description surrounding the facts and circumstances of these Chapter 11

Cases is set forth in the Declaration of Scott Mell, Chief Restructuring Officer of Benevis, Inc., in

Support of the Chapter 11 Petitions and First Day Motions (the “First Day Declaration”), filed

contemporaneously with this Motion.

IV.     Unexpired Non-Residential Real Property Leases

        8.       The Debtors currently supports 155 dental practices in sixteen different states and

the District of Columbia. To preserve and maximize the value of their estates, which will inure to

the benefit of all creditors, the Debtors seek to reject the Rejected Leases listed on Schedule 1 to

the Order effective as of the Effective Rejection Date. Prior to commencing these Chapter 11

Cases, and as part of the Debtors’ ongoing efforts to stabilize their businesses following closure

of substantially all of the Debtors’ operations due to the COVID-19 pandemic, the Debtors initiated

a comprehensive review and analysis of their supported dental practices. As a result of the initial

phases of this analysis, the Debtors, in their reasonable business judgment, decided to permanently

cease operations at four (4) underperforming dental practice locations and five (5) previously


                                                  3

26221479v.7 157310/00001
         Case 20-33918 Document 14 Filed in TXSB on 08/03/20 Page 4 of 11




closed dental practice locations (the “Rejected Practices”). Operations at the Rejected Practices

were either terminated prior to the Petition Date or are in the process of being terminated. The

Debtors will no longer require the use of the non-residential real property leases for the Rejected

Practices and therefore seek to reject the Rejected Leases, identified on Schedule 1 to the Order.

The Debtors also seek to abandon any Personal Property that remains on the date of entry of the

Order on any of the premises of the Rejected Leases. The relief requested herein is necessary and

appropriate because not only will rejection of the Rejected Leases allow the Debtors to avoid

incurring costs and expenses that are no longer integral to the Debtors’ business operations, but

also the Debtors do not intend to include the Rejected Leases as part of a sale of their assets and

are not necessary for the Debtors to wind down their remaining operations.

V.      Rejected Executory Contracts

        9.       Prior to the Petition Date, the Debtors were parties to certain executory contracts in

the ordinary course of their business operations. The Debtors have determined that several of the

executory contracts are no longer necessary to the Debtors or their estates. The Debtors therefore

seek to reject the Rejected Contracts listed on Schedule 2 to the Order. As part of the winding

down of the Debtors’ operations, it is necessary to reject the Rejected Contracts to ensure that the

Debtors are able to shed unnecessary contracts and leases and comply with their wind down budget

by limiting potential administrative expense claims, and confirm a plan of liquidation.

                                           Basis for Relief

I.      The Rejection of the Rejected Leases and Rejected Contracts Constitutes Sound
        Exercise of the Debtors’ Reasonable Business Judgment.

        10.      Section 365(a) of the Bankruptcy Code provides, in pertinent part, as follows: “the

trustee, subject to the court’s approval, may assume or reject any executory contract or unexpired

lease of the debtor.” 11 U.S.C. § 365(a). Rejection under section 365 is generally intended to

                                                   4

26221479v.7 157310/00001
         Case 20-33918 Document 14 Filed in TXSB on 08/03/20 Page 5 of 11




enable a debtor to relieve itself and the bankruptcy estate from burdensome and unprofitable

contracts and leases in order to preserve and maximize the value of the bankruptcy estate. See

Stewart Title Guar. Co. v. Old Rep. Nat’l Ins. Co., 83 F.3d 735, 741 (5th Cir. 1996) (noting that

section 365 “allows a trustee to relieve the bankruptcy estate of burdensome agreements which

have not been completely performed.”) (citation omitted). Bankruptcy courts use the business

judgment standard to determine whether to approve a lease or contract rejection. See Richmond

Leasing Co. v. Cap. Bank, N.A., 762 F.2d 1303, 1309 (5th Cir. 1985) (quoting Grp. of Institutional

Inv. v. Chicago, Milwaukee, St. Paul & Pac. R.R. Co., 318 U.S. 523, 550 (1943)) (“It is well

established that ‘the question whether a lease should be rejected . . . is one of business judgment.’”).

        11.      The “business judgement” test merely requires a showing that rejection of the

unexpired lease or contract will benefit the debtor’s estate. See In re Pisces Energy, LLC, 2009

WL 7227880, at *6 (Bankr. S.D. Tex. Dec. 21, 2009) (“In the absence of a showing of bad faith .

. . the debtor’s business judgment will not be altered.”); In re Trans World Airlines, 261 B.R. 103,

121 (Bankr. D. Del. 2003) (“A debtor’s decision to reject an executory contract must be summarily

affirmed unless it is the product of ‘bad faith, or whim or caprice.’”) (quoting Wheeling-Pittsburgh,

72 B.R. at 849–50); In re Trans World Airlines, Inc., No. 01-0056, 2001, Bankr. LEXIS 722, at

*7–8 (Bankr. D. Del. Mar. 16, 2001) (noting that the standard under section 365 requires

consideration of the benefit of the rejection to the debtor’s estate). If the Debtors’ business

judgment has been reasonable exercised, a court should approve the assumption or rejection of an

unexpired lease of executory contract. See, e.g., Richmond Leasing Co. v. Capital Bank, N.A., 762

F.2d 1303, 1309 (5th Cir. 1985).

        12.      Rejection of the Rejected Leases and the Rejected Contracts is well within the

Debtors’ reasonable business judgment and is in the best interests of their estates and creditors.


                                                   5

26221479v.7 157310/00001
         Case 20-33918 Document 14 Filed in TXSB on 08/03/20 Page 6 of 11




As an integral component of their efforts to preserve and maximize the value of their estates and

reduce their potential administrative costs in these Chapter 11 Cases by, among other things,

eliminating unnecessary costs, the Debtors have determined, in their reasonable business

judgment, that the Rejected Leases are burdensome and provide no economic value to their estates.

Given that the Debtors no longer need and have either previously ceased or are in the process of

ceasing support for the Rejected Practices that are subject to the Rejected Leases, the Rejected

Leases have no economic value to the estates, and there is no business reason to justify the Debtors’

continued performance under the Rejected Leases. The Rejected Leases are not assets that the

Debtors intend to include as part of a sale of their assets and are not necessary for the Debtors to

wind down their remaining operations. Any continued expense in maintaining the Rejected Leases

and attempts to market such agreements would likely outweigh any benefit in attempting to

identify a potential acquirer of the Rejected Leases and unnecessarily deplete assets of the Debtors’

estates, to the detriment of creditors. In contrast, rejection of the Rejected Leases will represent a

significant monthly cost savings to the Debtors’ estates moving forward.

        13.      In addition, the Debtors no longer require the goods and/or services provided to the

Debtors under the Rejected Contracts. The Rejected Contracts accordingly have no economic

value to the estates, and there is no business reason to justify the Debtors’ continued performance

under the Rejected Contracts.

II.     It is Appropriate to Deem the Rejected Leases and Rejected Contracts as Rejected on
        the Effective Rejection Date.

        14.      The Debtors request that the rejection of the Rejected Leases and Rejected

Contracts be applied retroactively to the Effective Rejection Date. Although section 365 of the

Bankruptcy Code does not specifically address whether this Court may order rejection to be

applied retroactively, many courts have held that bankruptcy courts may exercise discretion to

                                                  6

26221479v.7 157310/00001
         Case 20-33918 Document 14 Filed in TXSB on 08/03/20 Page 7 of 11




authorize rejections to be effective to a date prior to entry of the order authorizing such rejection

where the balance of the equities favor such relief. See In re Cafeteria Operators, L.P., 299 B.R.

384 (Bankr. N.D. Tex. 2003) (approving rejection of closed restaurants retroactively to the later of

the date the motion to reject was filed or the date the leased space was vacated).

        15.      The equities weigh in favor of granting the relief requested with respect to the

Rejected Leases and Rejected Contracts as of the Effective Rejection Date because (i) the Rejected

Leases and Rejected Contracts do not provide—and have not provided for some time—any benefit

to the Debtors’ estates; (ii) the Debtors ceased operations on the premises associated with certain

of the applicable Rejected Leases well before the Petition Date; (iii) this Motion is set to be heard

within 30 days of the Petition Date; (iv) failure to grant the relief as requested would result in the

Debtors incurring unnecessary administrative costs associated with the Rejected Leases and

Rejected Contracts.

III.    The Personal Property is De Minimis in Value and Burdensome to Remove from the
        Premises; Abandonment will not Prejudice the Lessors.

        16.      Pursuant to section 554(a) of the Bankruptcy Code, “[a]fter notice and a hearing,

the trustee may abandon any property of the estate that is burdensome to the estate or that is of

inconsequential value and benefit to the estate.” 11 U.S.C. § 554(a). Any personal property or

furniture, fixtures, and equipment remaining at the leased premises on the date of the entry of the

Order (the “Remaining Property”) shall be deemed abandoned by the Debtors. Prior to entry of

the Order, the Debtors will work to remove personal property and patient files from the Rejected

Practices. Nothing in the proposed Order granting this Motion shall limit, affect, or impair the

rights, liens, claims, encumbrances, and interests of any person (including, without limitation, the

landlords) in such Remaining Property under non-bankruptcy law, and any such person may

exercise such rights, liens, claims, encumbrances, and interests in the Remaining Property, in such

                                                  7

26221479v.7 157310/00001
         Case 20-33918 Document 14 Filed in TXSB on 08/03/20 Page 8 of 11




person’s discretion, without further notice or order from this Court, without any liability to the

Debtors, and without waiver of any claim such person may have against the Debtors.

IV.     Requirements of Bankruptcy Rule 6006(f)

        17.      Under Bankruptcy Rule 6006(e), a debtor may join requests for authority to reject

multiple executory contracts or unexpired leases in one motion, subject to Bankruptcy Rule

6006(f). See FED. R. BANKR. P. 6006(e). Motions to assume or reject multiple executory contracts

or unexpired leases must satisfy six requirements. See FED. R. BANKR. P. 6006(f).                 These

requirements are procedural in nature. A motion to reject multiple executory contracts or

unexpired leases that are not between the same parties shall:

                 a.        state in a conspicuous place that parties receiving the omnibus motion
                           should locate their names and their contracts or leases listed in the motion;

                 b.        list parties alphabetically and identify the corresponding contract or lease;

                 c.        specify the terms, including the curing of defaults, for each requested
                           assumption or assignment;

                 d.        specify the terms, including the identity of each assignee and the adequate
                           assurance of future performance by each assignee, for each requested
                           assignment;

                 e.        be numbered consecutively with other omnibus motions to assume, assign,
                           or reject executory contracts or unexpired leases; and

                 f.        be limited to no more than 100 executory contracts or unexpired leases.

FED. R. BANKR. P. 6006(f).

        18.      The clear purpose of Bankruptcy Rule 6006(f), as amended, is to protect the due

process rights of counterparties to unexpired leases and executory contracts. This Motion, together

with Schedule 1 and Schedule 2 to the Order, satisfies the procedural requirements of Bankruptcy

Rule 6006(f). The omnibus rejection of the Rejected Leases and Rejected Contracts should be

approved, and the Debtors should be authorized to reject the Rejected Leases, identified on


                                                     8

26221479v.7 157310/00001
         Case 20-33918 Document 14 Filed in TXSB on 08/03/20 Page 9 of 11




Schedule 1 to the Order, and the Rejected Contracts, identified on Schedule 2 to the Order,

consistent with the terms set forth herein.

                                               Notice

        19.      Notice of this Motion shall be given to: (a) the Office of the U.S. Trustee for the

Southern District of Texas; (b) entities listed as holding the 30 largest unsecured claims against

the Debtors (on a consolidated basis); (c) Counsel to New Mountain, Proskauer Rose LLP, Attn:

David Hillman and Lucy F. Kweskin; (d) Counsel to BMO, Katten Muchin Rosenman LLP, Attn:

Geoff AuYeung; (e) the United States Attorney’s Office for the Southern District of Texas; (f) the

Internal Revenue Service; (g) the state attorneys general for the District of Columbia and the states

in which the Debtors conduct business; (h) the United States Department of Health and Human

Services; (i) the landlords or lessors to the Rejected Leases; (j) the contract counterparties to the

Rejected Contracts; and (k) any party that has requested notice pursuant to Bankruptcy Rule 2002.

In light of the nature of the relief requested, no other or further notice need be given.




                                                  9

26221479v.7 157310/00001
        Case 20-33918 Document 14 Filed in TXSB on 08/03/20 Page 10 of 11




                                           Conclusion

        The Debtors request that the Court enter the Order granting the relief requested in this

Motion and granting such other and further relief as is appropriate under the circumstances.



                                                    Houston, Texas
                                                    August 3, 2020

                                                    /s/ Matthew D. Cavenaugh
                                                    JACKSON WALKER L.L.P.
                                                    Matthew D. Cavenaugh (TX Bar No. 24062656)
                                                    Veronica A. Polnick (TX Bar No. 24079148)
                                                    Genevieve M. Graham (TX Bar No. 24085340)
                                                    Vienna F. Anaya (TX Bar No. 24091225)
                                                    1401 McKinney Street, Suite 1900
                                                    Houston, Texas 77010
                                                    Telephone:      (713) 752-4200
                                                    Facsimile:      (713) 752-4221
                                                    Email:          mcavenaugh@jw.com
                                                                    vpolnick@jw.com
                                                                    ggraham@jw.com
                                                                    vanaya@jw.com

                                                    Proposed Counsel to the Debtors
                                                    and Debtors in Possession




                                               10

26221479v.7 157310/00001
        Case 20-33918 Document 14 Filed in TXSB on 08/03/20 Page 11 of 11




                                    Certificate of Service

        I certify that on August 3, 2020, I caused a copy of the foregoing document to be served
by the Electronic Case Filing System for the United States Bankruptcy Court for the Southern
District of Texas.

                                                     /s/ Matthew D. Cavenaugh
                                                     Matthew D. Cavenaugh




26221479v.7 157310/00001
